El Juez Asociado Señor Foster Berlingeri
emitió la opinión del Tribunal.
Nos toca resolver cuándo comienza a transcurrir el tér-mino prescriptivo para un obrero instar una acción de da-ños y perjuicios contra un tercero responsable cuando el Fondo del Seguro del Estado determina que un accidente no es compensable.
I — I
El 9 de septiembre de 1992, la peticionaria, Nellie Padín Espinosa, se dirigía a su automóvil al salir de su empleo en la fábrica Hanes Menswear, ubicada en el Parque Industrial de Camuy, Puerto Rico, cuando sufrió una caída en la acera, que era el único acceso al área de estacionamiento de la fábrica. Como resultado de este accidente, la peticio-naria acudió a recibir tratamiento en el Fondo del Seguro del Estado (en adelante el Fondo) el 13 de octubre de 1992.
La peticionaria estuvo bajo tratamiento del Fondo hasta el 11 de mayo de 1993, cuando éste, mediante resolución emitida por su Administrador, determinó que el accidente no era compensable debido a que no estaba relacionado con el empleo. Esta decisión fue notificada el 19 de mayo de 1993.
*408El 18 de mayo de 1994, la peticionaria presentó una acción de daños y perjuicios por los hechos antes relatados contra el Municipio de Camuy, el Estado Libre Asociado, la Compañía XYZ y John Doe. Posteriormente, el 1ro de julio de 1994, Padín Espinosa desistió de su reclamación contra el Municipio y el E.L.A., y solicitó enmendar la demanda para incluir como demandado a la Compañía de Fomento Industrial (en adelante Fomento), que era la titular del área de estacionamiento de la fábrica. Esta enmienda fue permitida por el Tribunal de Primera Instancia.
Luego de ser debidamente emplazada el 14 de octubre de 1994, Fomento contestó la demanda y planteó, entre otras defensas afirmativas, que la demanda estaba pres-crita por haberse presentado en 1994 cuando el accidente había ocurrido en septiembre de 1992.
Posteriormente, Fomento presentó una solicitud de sen-tencia sumaria en la cual nuevamente alegó que la de-manda estaba prescrita. Adujo que al determinarse que el accidente no era compensable, no le cobijaba a la peticio-naria la protección del Art. 31 de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. see. 32, que dispone que en casos de accidentes causados por terceros el empleado lesionado debe esperar a que la resolución del Fondo sea final y firme para instar una ac-ción judicial.
Mediante una sentencia sumaria, dictada el 29 de octu-bre de 1996 y notificada el 6 de noviembre del mismo año, el Tribunal de Primera Instancia determinó que la causa de acción de Padín Espinosa estaba prescrita. Resolvió que el término prescriptivo para dicha acción comenzaba a transcurrir a partir del conocimiento del daño y no desde la fecha de la decisión del Administrador del Fondo.
El foro de instancia, motu proprio y no empece haber permitido la enmienda a la demanda, también resolvió que la enmienda a la demanda mediante la cual se trajo a Fo-mento al pleito, no era retroactiva por dos fundamentos. *409Primero, señaló que la alegación en la demanda original contra “John Doe” no satisfacía los requisitos de la Regla 15.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, sobre de-mandados de nombre desconocido. Segundo, indicó que la demanda enmendada tampoco cumplía con la Regla 13.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, sobre la retro-actividad de las enmiendas, debido a que la enmienda no se hizo dentro del término prescriptivo.
No conforme con esta determinación, Padín Espinosa presentó un recurso de apelación ante el Tribunal de Cir-cuito de Apelaciones. Alegó que el Art. 31 de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, supra, tenía el efecto de interrumpir el término prescrip-tivo en este caso. También alegó que se había cumplido con lo dispuesto en las Reglas 13.3 y 15.4 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y que Fomento nunca expuso el planteamiento referido ante el Tribunal de Primera Ins-tancia, por lo que había renunciado a éste.
El Tribunal de Circuito de Apelaciones dictó sentencia el 26 de noviembre de 1997, notificada el 9 de diciembre del mismo año, y confirmó la sentencia del foro de instancia. Determinó que el referido Art. 31 no contiene procedi-miento alguno para casos en los que el Fondo determine que una lesión no es compensable. Expresó que nada im-pedía a la peticionaria presentar su acción ante el tribunal dentro del término prescriptivo contado a partir de la fecha del accidente, ya que la decisión del Fondo fue emitida cerca de cuatro (4) meses antes del vencimiento de dicho término. También resolvió que aún si se considerase que la acción no estaba prescrita, la demandada Fomento y su aseguradora fueron traídas al pleito en forma impropia, por lo que el foro de instancia actuó correctamente al con-siderar que las alegaciones contra “John Doe” no podían prevalecer en este caso.
Inconforme con esta sentencia, la peticionaria presentó una solicitud de certiorari ante nos. Alegó que las disposi-*410dones de la Ley del Sistema de Compensadones por Acci-dentes del Trabajo sobre lesiones causadas por tercero le aplicaban a ella aunque se hubiese determinado que su caída no estaba relacionada con su trabajo. Alegó, además, que la Compañía de Fomento Industrial había renunciado a la defensa afirmativa relativa a la forma en la que fue acumulada como parte en el pleito al litigar el caso durante dos años sin levantar dicha defensa. El 24 de abril de 1998 expedimos el recurso solicitado. El 22 de febrero de 1999, la parte recurrida presentó su alegato. Con el beneficio de la comparecencia de ambas partes, pasamos, a resolver.
II
Como es conocido, en nuestro ordenamiento jurí-dico la prescripción es materia sustantiva y no procesal. Vega v. J. Pérez & Cía., Inc., 135 D.P.R. 746 (1994); Olmo v. Young & Rubicam of P.R., Inc., 110 D.P.R. 740 (1981). El propósito de la institución de la prescripción es castigar la inercia en ejercicio de los derechos y así “ ‘evitar litigios difíciles de adjudicación por la antigüedad de sus reclama-ciones’ ”. (Escolio omitido.) Zambrana Maldonado v. E.L.A., 129 D.P.R. 740, 751 (1992); De Jesús v. Chardón, 116 D.P.R. 238, 243 (1985). En Colón Prieto v. Géigel, 115 D.P.R. 232, 243 (1984), explicamos estos propósitos de la manera siguiente:
La institución de la prescripción extintiva aspira a asegurar la estabilidad de la propiedad y la certidumbre de los demás derechos. Agulló v. ASERCO, 104 D.P.R. 244, 248 (1975). Su innegable necesidad y valor responden a “una presunción legal de abandono, derivada del hecho del transcurso de un tiempo determinado sin reclamar un derecho”. Eisele v. Orcasitas, 85 D.P.R. 89, 93 (1962). Sin embargo, ninguno de los intereses a los cuales responde es absoluto —de un lado salvaguardar un derecho y del otro, darle carácter definido a la incertidumbre de una posible reclamación— sino que deben ser aquilatados en su justa proyección. Véanse, además: Alicea v. Córdova, 117 D.P.R. 676 (1986); Ortiz v. Municipio de Orocovis, 113 D.P.R. 484 *411(1982); Sánchez v. Cooperativa Azucarera, 66 D.P.R. 346 (1946); Cruz v. González, 66 D.P.R. 212 (1946).
La prescripción es, evidentemente, un asunto que admite ajustes judiciales, según sea requerido por las circunstancias y nuestras nociones sobre lo que es justo. Vega v. J. Pérez & Cía., Inc., supra.
Hemos resuelto reiteradamente que el verdadero punto de partida para computar el término prescriptivo para instar una acción de daños y perjuicios es la fecha en la que el agraviado supo del daño y pudo ejercitar su acción. Por lo tanto, el término para ejercer las acciones comienza a transcurrir, no cuando se sufre el daño, sino cuando se conocen todos los elementos necesarios para poder ejercer la acción. Martínez v. Bristol Myers, Inc., 147 D.P.R. 383 (1999); Vega v. J. Pérez & Cía., Inc., supra; Toledo Maldonado v. Cartagena Ortiz, 132 D.P.R. 249 (1992); Colón Prieto v. Géigel, supra. El fundamento para esto es que “no puede ejercitarse una acción si de buena fe el titular desconoce que tiene derecho a ejercitarla”. Martínez v. Bristol Myers, Inc., supra, pág. 28. Sin embargo, si el desconocimiento que impide ejercer la acción se debe a la falta de diligencia del reclamante, entonces no son aplicables estas consideraciones liberales sobre la prescripción. Vega v. J. Pérez & Cía., Inc., supra; López v. Autoridad de Carreteras, 133 D.P.R. 243 (1993).
El Art. 2 de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. see. 2, dispone que todos los obreros y empleados que trabajan para patronos asegurados y que sufran lesiones, se inutilicen o pierdan la vida por accidentes que provengan de cualquier acto o función inherente a su trabajo o empleo, están protegidos por esa ley y, por lo tanto, son acreedores a los remedios compensatorios provistos por ella. Dicha ley otorga inmunidad al patrono asegurado frente a acciones civiles de da-*412ños y perjuicios que pudieran presentar los empleados le-sionados en su contra.
La ley referida dispone un procedimiento mediante el cual el Fondo del Seguro del Estado se puede subrogar en los derechos del obrero o empleado o de sus beneficiarios para incoar reclamaciones contra terceros responsables por los daños compensados o gastos incurridos en relación con el accidente de trabajo. Sobre esto el citado Art. 31 de dicha ley dispone, en lo pertinente, lo siguiente:
En los casos en que la lesión, enfermedad profesional o la muerte que dan derecho de compensación al obrero, empleado o sus beneficiarios, de acuerdo con este Capítulo, le hubiere pro-venido bajo circunstancias que hicieren responsables a tercero de tal lesión, enfermedad o muerte, el obrero o empleado lesio-nado o sus beneficiarios podrán reclamar y obtener daños y perjuicios del tercero responsable de dicha lesión, enfermedad o muerte dentro del año subsiguiente a la fecha en que fuere firme la resolución del caso por el Administrador del Fondo del Seguro del Estado, y éste podrá subrogarse en los derechos del obrero, empleado o sus beneficiarios para entablar la misma acción en la forma siguiente:
El obrero o empleado lesionado ni sus beneficiarios podrán entablar demanda ni transigir ninguna causa de acción que tuvieren contra el tercero responsable de los daños, hasta des-pués de transcurridos noventa días a partir de la fecha en que la resolución del Administrador del Fondo del Seguro del Es-tado fuere firme y ejecutoria.
AI interpretar este artículo hemos resuelto que una acción presentada por un obrero lesionado que ha acudido al Fondo antes de que transcurran los noventa días de ser firme la decisión del Administrador del Fondo es prematura. Alvarado v. Calaiño Romero, 104 D.P.R. 127 (1975); Gallart Mendía v. González Marrero, 95 D.P.R. 201 (1967); Negrón v. Comisión Industrial, 76 D.P.R. 301 (1954). Así, en Tropigas de P.R. v. Tribunal Superior, 102 D.P.R. 630, 638 (1974), resolvimos que un obrero lesionado *413no pu[ede] ejercitar su causa de acción mediante la pre-sentación de demanda hasta pasados 90 días de ser firme la decisión que rindiera el Administrador del Fondo del Seguro del Estado. ... [El Art. 31] establece como período prescriptivo de la acción que tenía el obrero para reclamar por sus propios daños y perjuicios, el de un año a partir de la fecha en que fuere firme la resolución del Administrador”. Por su parte, en Martínez v. Bristol Myers, Inc., supra, pág. 22, expresamos que “el término de un año para reclamar en daños y pexjuicios contra un ter-cero responsable del accidente comienza a transcurrir desde el momento en que adquiere firmeza la resolución final del caso dictada por el Administrador del Fondo”.
En Vega v. J. Pérez & Cía., Inc., supra, págs. 759-760, resolvimos que “el término prescriptivo para ejercitar la acción de daños y perjuicios en casos [de patronos no asegurados] comienza a transcurrir desde la fecha en que el Fondo notifique que el patrono no está asegurado”. En este caso, análogo al de marras, la esposa del empleado lesionado presentó una demanda por daños y perjuicios contra el patrono luego de conocer que éste no estaba asegurado por el Fondo, más de un año después de ocurrido el accidente. Resolvimos que su demanda no estaba prescrita puesto que no conocía que podía ejercer su causa de acción contra el patrono hasta que fue notificada que éste no estaba protegido por la inmunidad patronal.
HH HH HH
A luz de la doctrina expuesta, examinemos los hechos del caso de autos. La peticionaria sufrió una caída al salir de su empleo, mientras se dirigía a su automóvil por el único acceso disponible al estacionamiento de la fábrica. Debido a los dolores que sufría en la espalda acudió al Fondo. Allí estuvo recibiendo tratamiento en descanso, hasta que se le dio de alta en mayo de 1993, cuando el *414Administrador del Fondo determinó que no se trataba de un accidente compensable. No fue hasta ese momento que Padín Espinosa conoció su derecho a ejercer la acción contra el tercero responsable. No fue hasta ese momento que se enteró de que su lesión no resultó de un accidente del tra-bajo, sino que un tercero era responsable de ella.
La Ley del Sistema de Compensaciones de Accidentes del Trabajo dispone que un empleado está obligado a acudir al Fondo dentro de los cinco días de haber ocurrido un accidente. Art. 5 de la citada ley, 11 L.P.R.A. see. 6. El propósito de esta disposición es permitir que el Fondo pueda investigar adecuadamente la compensabilidad del accidente. Guzmán Muñoz v. Comisión Industrial, 85 D.P.R. 700 (1962). La citada disposición establece que si el obrero no se presentare al médico dentro de los cinco días de haber ocurrido el accidente, podrá ser privado de su derecho a recibir compensación alguna. Ante la posibilidad de perder la compensación, la decisión más prudente del obrero lesionado es acudir al Fondo y así recibir tratamiento médico para sus lesiones. La peticionaria así hizo y, una vez acudió al Fondo, no fue hasta nueve meses después que se le informó que no tenía derecho a recibir compensación por su lesión. Hasta ese momento la peticionaria de buena fe tenía que suponer que su accidente estaba cobijado por la protección del Fondo, tanto por el lugar donde ocurrió el accidente como por el hecho de que estuvo recibiendo tratamiento por el Fondo, sin ninguna indicación en contrario.
La parte recurrida, Fomento, alega que siendo un tercero el alegado responsable del accidente, la peticionaria podía elegir remedios, de acuerdo con lo establecido por este Tribunal en López Rodríguez v. Delama, 102 D.P.R. 254 (1974). Allí resolvimos que al amparo del Art. 31 de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, un obrero lesionado puede escoger entre reclamar al Fondo, renunciar a sus derechos en el Fondo y *415reclamar directamente al tercero responsable de sus lesio-nes, o puede hacer ambas, siempre que no haya subroga-ción por parte del Administrador del Fondo. Argumenta la recurrida, y así resolvió el Tribunal de Circuito de Apela-ciones, que ante la alternativa de optar por esperar por la decisión del Fondo nada le impedía a la peticionaria pre-sentar su reclamación dentro del término prescriptivo, ya que la decisión de la agencia fue emitida varios meses antes del vencimiento de dicho término que comenzó a trans-currir el día en que ocurrió el accidente. El referido argu-mento de Fomento, acogido por el foro apelativo, es contradictorio. Se invoca el derecho de la peticionaria a escoger remedios al amparo del Art. 31 de la ley, aunque a la misma vez se alega que dicho Art. 31 no cobija a la pe-ticionaria, porque su lesión no es un accidente compensable. No se puede argüir a la vez que el referido Art. 31 da opciones y que dicho artículo no es aplicable. Por otro lado, y más importante aún, tanto el foro apelado como la parte recurrida erraron al no tomar en considera-ción que la peticionaria no sabía que tenía a su disposición otros remedios hasta que fue finalmente emitida la resolu-ción del Administrador del Fondo en mayo de 1993, pues fue en ese momento que advino en conocimiento de que su accidente no era responsabilidad de su patrono sino de ter-ceras personas. Hasta ése momento, Padín Espinosa des-conocía de buena fe que tenía derecho a ejercitar una ac-ción en los tribunales. Martínez v. Bristol Myers, Inc., supra.
No puede imputarse a la peticionaria el conocimiento de que porque su caída ocurrió en el estacionamiento utili-zado por la fábricá, ésta no estaba cobijada por la ley del Fondo, máxime cuando el accidente ocurrió en el único ac-ceso para salir de la empresa al área de estacionamiento y en un lugar tan próximo al lugar de trabajo. Véase Valentín Nadal v. Comisión Industrial, 94 D.P.R. 659 (1967). Es claro, pues, que la peticionaria no presentó su acción por-*416que desconocía su derecho a ejercerla y no por abandono voluntario de su causa.
Más aún, también debe tomarse en cuenta que en todas las decisiones de este Foro —en situaciones aná-logas o parecidas— hemos determinado que el término de las acciones judiciales correspondientes no comienza a transcurrir hasta luego que el Fondo emite la decisión pertinente. No encontramos razón alguna que justifique seguir un curso decisorio distinto en el caso de autos, sobre todo a la luz del arraigado principio de derecho de que los términos de las acciones torticeras no comienzan a trans-currir hasta que el agraviado supo que tenía derecho a ejercitar la acción.
Por todo lo anterior, resolvemos que el término prescriptivo para un obrero ejercitar la causa de acción de daños y perjuicios contra un tercero, en casos como el de autos, comienza a transcurrir desde la fecha en que el Fondo notifique que el accidente no es compensable o que no está relacionado con el trabajo. Resolver de otro modo colocaría a los empleados u obreros acogidos a los benefi-cios del Fondo en una situación de incertidumbre. Si la decisión de que el accidente no es compensable se emite ya transcurrido el período prescriptivo de un año, el obrero quedaría desamparado, resultado que sería a todas luces injusto.
IV
Una vez resuelto que la demanda original fue presentada dentro del término prescriptivo, debemos exa-minar si la parte demandada Fomento y su aseguradora fueron traídas al pleito correctamente.
La Regla 15.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, permite que se pueda demandar a una persona cuyo nombre se desconoce designándolo en la demanda con un nombre ficticio. A esos efectos dispone lo siguiente:
*417Cuando un demandante ignore el verdadero nombre de un demandado, deberá hacer constar este hecho en la demanda, exponiendo la reclamación específica que alega tener contra dicho demandado. En tal caso, el demandante podrá designar a dicho demandado en cualquier alegación o procedimiento con un nombre ficticio y al descubrirse el verdadero nombre, hará con toda prontitud la enmienda correspondiente en la alegación o procedimiento.
Anteriormente hemos expresado que esta disposición es aplicable a la situación en que un demandante conoce la identidad, mas no el verdadero nombre, de un demandado. José Moa v. E.L.A., 100 D.P.R. 573 (1972); Ortiz v. Gobierno Municipal de Ponce, 94 D.P.R. 472 (1967). Adverti-mos entonces que la “ignorancia del verdadero nombre del demandado debe ser real y legítima, y no falsa o espúrea”. Fuentes v. Tribl. de Distrito, 73 D.P.R. 959, 986-987 (1952).
Un examen de las alegaciones de la demanda original revela la intención de incluir como parte demandada a otras personas que intervinieron con las aceras del área donde ocurrió el accidente. En la demanda original se hizo constar que se conocía que estas personas existían, pero en esos momentos se desconocía su nombre. “En ausencia de una demostración de ocultación deliberada o falta intencional de diligencia ... cabe conceder a la actuación de la demandante toda su virtualidad a los fines de la interrupción del período prescriptivo.” Ortiz v. Gobierno Municipal de Ponce, supra, pág. 479.
La demanda original se presentó el 18 de mayo de 1994. Menos de dos meses después, una vez se conoció el verdadero nombre de los demandados designados con nombre ficticio, la demanda fue enmendada con permiso del tribunal de instancia. Por ello, de acuerdo con la Regla 13.3 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y nuestra jurisprudencia interpretativa, estas alegaciones se retrotraen al momento de la presentación de la demanda original. Ortiz Díaz v. R. & R. Motors Sales Corp., 131 D.P.R. 829 (1992); Núñez González v. Jiménez Miranda, *418122 D.P.R. 134 (1988); Ortiz v. Gobierno Municipal de Ponce, supra. La demandada Fomento fue incluida con tiempo suficiente para que pudiera comparecer al pleito y defenderse. Núñez González v. Jiménez Miranda, supra.
V
Por los fundamentos antes expuestos, se dictará senten-cia para revocar la dictada por el Tribunal de Circuito de Apelaciones y se devolverá el caso al Tribunal de Primera Instancia para que continúen los procedimientos conforme a lo aquí resuelto.
El Juez Presidente Señor Andréu García no intervino.